Citation Nr: 0809533	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
foot disabilities.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of Department of 
Veterans Affairs Regional Office (RO) that granted 
noncompensable service connection for bilateral foot 
disabilities, effective June 23, 2004.


FINDINGS OF FACT

From June 23, 2004, until March 1, 2005, the veteran's 
bilateral foot disabilities (bilateral pes planus) were 
manifested by complaints of pain, as well as complaints of 
fatigability and lack of endurance, which worsened on walking 
and standing, but did not require medical treatment or the 
use of shoe inserts or other orthopedic devices.  Objective 
manifestations during this time period included findings of 
tenderness on palpitation, a callus at the third Metatarsal 
area of the left foot, and a small hallux valgus bunion on 
the right foot.  There was no evidence of unequal weight 
bearing or pain on manipulation and use of the either foot.  
The Achilles tendons were shown to be in good alignment.  
There is no evidence of marked deformity, such as pronation 
or abduction, nor any clinical findings of accentuated pain 
on manipulation and use.


CONCLUSIONS OF LAW

The criteria for an initial compensable rating for bilateral 
foot disabilities (bilateral pes planus) have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5276, 5280 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (West 2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2007).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

The veteran's bilateral foot disabilities have been assigned 
a noncompensable rating under Diagnostic Code (DC) 5276, 
which pertains to flat feet.  38 C.F.R. § 4.71a, DC 5276 
(2001).  Additionally, as the veteran was found on VA 
examination in December 2004 to have hallux valgus of the 
right foot, the Board finds that the diagnostic criteria 
pertaining to unilateral hallux valgus are also potentially 
applicable.  38 C.F.R. § 4.71a,  DC 5280.

Diagnostic Codes 5277 (weak foot, bilateral), 5278 (pes 
cavus), 5279 (Metatarsalgia, anterior), 5281 (Hallus 
rigidus), 5282 (hammertoes), 5283 (Tarsal, or metatarsal 
bones, malunion of, or nonunion of), and 5284 (foot injuries, 
other) are not applicable in this instance, as the medical 
evidence does not show that the veteran has any of those 
conditions.  Specifically, there is no clinical evidence of 
complaints, diagnosis, or treatment for weak foot, pes cavus, 
anterior metatarsalgia, hallus rigidus hammertoes, malunion 
or nonunion of tarsal or metatarsal bones, or other foot 
injures.  To the contrary, on VA examination in December 
2004, the veteran reported that he had never suffered a foot 
injury, and was found not to have any instability or 
weakness, hammertoes, claw foot, or other deformity of the 
feet.  While the veteran had some tenderness at the third 
metatarsal area of his left foot, this was attributed to a 
callus related to his pes planus and not to metatarsalgia or 
malunion or nonunion of the metatarsal bones.  

Under DC 5276, a noncompensable disability rating is provided 
for mild pes planus manifested by symptoms of pain that are 
relievable by built-up shoe or arch support.  A 10 percent 
disability rating is warranted for moderate pes planus, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, DC 5276.

The first clinical evidence of record related to the feet 
within the appeals period is dated in December 2004, when the 
veteran underwent a VA medical examination.  At that time, 
the veteran complained of bilateral foot pain, noting that 
his feet bothered him every day.  The veteran also reported 
fatigability and lack of endurance, which worsened on 
standing and walking.  However, he expressly denied any 
weakness, stiffness, swelling, heat, or redness. 
 
The VA examiner reviewed the veteran's service medical 
records and noted that the veteran had been diagnosed with 
flat feet in July 1977 while he was on active duty.  However, 
the veteran reported that he had not sought treatment for his 
foot disabilities.  The veteran indicated that he had never 
had surgery on his feet and did not use a crutch, brace, or 
cane or wear corrective shoes or orthopedic inserts.

Physical examination revealed that the joints in the feet 
were not painful on range of motion.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  No objective evidence of 
painful motion, edema, instability or weakness was found, nor 
were there any problems affecting gait or other functional 
limitations.  The veteran's feet did not appear flat and the 
Achilles tendons were in good alignment, bilaterally.  
Additionally, there were no skin or vascular changes in the 
feet, or any breakdown or unusual shoe-wear pattern that 
would indicate abnormal weight bearing.  The veteran 
demonstrated the ability to stand, squat, supinate, pronate, 
raise his toes and heels without difficulty.  During the 
examination, the veteran did experience some tenderness at 
the third Metatarsal of his left foot, where a callus was 
detected.  The veteran was also diagnosed as having a small 
bunion on his right foot.

Additionally, weight-bearing examination of each foot was 
performed by a VA physician.  The impression was pes planus 
of the left foot and pes planus and mild hallux valgus 
formation of the right foot.  The bones and joints of each 
foot were otherwise unremarkable.  X-ray examination revealed 
pes planus bilaterally.

A review of the veteran's VA medical records reveals that in 
February 2005, he was treated for complaints of pain on the 
sole of his left foot which bothered him when he walked.  
Physical examination revealed a lesion on the middle of the 
left distal sole.  No limitation of motion of the toes was 
detected.  The veteran was advised to use inserts in his 
shoes and was referred for a prosthetics evaluation.

The record thereafter shows that in March 2005, the veteran 
complained of right foot pain and was diagnosed with a 
callus.  While physical examination revealed no erythema, 
swelling, or discharge, there was tenderness on palpitation.  
At that time, it was noted that the veteran had been 
prescribed orthopedic inserts for both feet to alleviate his 
symptoms.  However, he complained that these inserts did not 
afford him any relief.

Subsequent VA treatment records dated from April 2005 to 
January 2006 reflect that the veteran underwent additional 
treatment for bilateral foot pain.  In November 2005, he 
began complaining of edema.  A treatment record from that 
month indicates that the veteran did not have pedal/pretibial 
edema.  However, a subsequent record dated in January 2006 
reveals that the veteran had edema in both feet, which 
appeared to be related to ongoing cardiovascular problems.  
During that month, the veteran was also treated for right 
ankle tenderness and pain in both legs.  

As noted above, DC 5276 provides for a noncompensable rating 
for mild pes planus when the symptoms are relievable by 
built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the Achilles tendon, and pain on manipulation and use of the 
feet.

The Board finds that the evidence of record does not support 
a compensable rating for pes planus under DC 5276.  While the 
veteran complained of bilateral foot pain on VA examination 
in December 2004, he expressly stated that he had not sought 
treatment for his foot disabilities and did not use a crutch, 
brace, or cane or wear corrective shoes or orthopedic 
inserts.  X-rays taken at the time revealed impressions of 
bilateral pes planus.  The Board notes that while the veteran 
had a callus at the third Metatarsal of his left foot and a 
mild hallus valgus (bunion) on his right foot, there is no 
clinical evidence of record showing gross deformity, and no 
inward bowing of the Achilles tendon.  Additionally, while 
the veteran indicated that his pain, fatigability, and lack 
of endurance worsened while walking or standing, there were 
no clinical findings of pain on manipulation and use of the 
feet.  To the contrary, physical examination revealed no pain 
with range of motion of foot, lack of endurance, fatigue, 
instability, or weakness following repetitive movement.  The 
examiner also noted normal gait and demonstrated the ability 
to stand, squat, supinate, pronate, raise his toes and heels 
without difficulty.  There were no skin or vascular changes 
in the feet, or any breakdown or unusual shoe-wear pattern 
that would indicate abnormal weight bearing.

After the veteran was diagnosed with pes planus, he was 
provided with orthopedic inserts.  VA treatment records dated 
in March 2005 reveal that that those inserts did not 
alleviate the symptoms of his pes planus.  The clinical 
evidence of record thereafter shows that the veteran 
continued to experience pain on manipulation and use of his 
feet while walking and standing.  Therefore, the Board finds 
that the criteria for a compensable rating for bilateral pes 
planus are not met.  The Board finds that the disability is 
not shown to be moderate in degree.  Furthermore, the 
evidence does not show weight-bearing line over or medial to 
the great toe or inward bowing of the Achilles tendon.  While 
there is pain on manipulation and use of the feet, that 
showing does not raise the level of the disability to 
moderate in the absence of evidence showing that the other 
criteria for a 10 percent rating are met.

Additionally, the Board notes that the criteria for a 30 
percent rating have not been met at any time during the 
appeals period.  Specifically, the record does not reveal 
objective evidence of a marked deformity, such as pronation 
or abduction.  To the contrary, on VA examination in December 
2004, the veteran demonstrated the ability to stand, squat, 
supinate, and pronate, and to raise his toes and heels 
without difficulty.  Subsequent VA medical records are 
likewise silent as to any marked deformity.  As to the other 
symptomatology necessary to warrant a 30 percent under DC 
5276, including accentuated pain on manipulation and use, 
swelling on use, and characteristic callosities, the Board 
finds that while the veteran has complained of bilateral foot 
pain on numerous occasions, the clinical evidence does not 
show that such pain has been severe or attenuated.  Further, 
while the veteran has been found on VA examination to have a 
callus on his left foot and a small bunion on his right, 
those findings are not sufficient to warrant a higher rating 
in the absence of other findings.  Nor has the veteran's 
diagnosed bipedal edema been found to occur "on use," or 
been clinically related to his service-connected pes planus.  
His treatment records suggest that the veteran's edema is a 
manifestation of his cardiovascular problems, which are not 
service-connected.  The Board therefore finds that the 
evidence of record does not support a disability rating 
higher than 10 percent under DC 5276.  38 C.F.R. § 4.71a, DC 
5276 (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the Board finds that there is no basis for 
assignment of any higher rating on the basis of functional 
loss due to pain during the relevant time period.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Pain, particularly on manipulation, is contemplated in the 
rating criteria of DC 5276.  There is also no basis for 
assignment of any higher rating based on functional loss due 
to pain during flare-ups or with repeated activity, as the 
results of the December 2004 VA examination are negative for 
any evidence of flare-ups, any limitation of motion following 
repetitive movement, or any problems affecting gait or other 
functional limitations.  The subsequent evidence of record 
also contains no objective showing of any functional loss due 
to pain and weakness that has caused disability.  
Additionally, weakened movement, excess fatigability, and 
incoordination have not been shown for either foot.  The 
evidence does not show that any additional functional 
limitation present raises the veteran's level of disability 
to the level that would warrant a higher rating.

The Board also finds that the veteran is not entitled to a 
higher rating under the diagnostic criteria pertaining to 
hallux valgus.  While the veteran was noted on VA examination 
in December 2004 to have hallux valgus of the right foot, 
there was no other clinical evidence of record showing this 
condition during the appeals period.  There have been no 
findings of hallux valgus sufficient to support a finding 
that the condition is severe as required to warrant a 10 
percent rating under DC 5280.  The Board therefore finds that 
the veteran's hallux valgus is currently properly 
incorporated in his evaluation for his flat feet.  38 C.F.R. 
§ 4.71a, DCs 5276, 5280.

In sum, the Board finds that from the effective date of the 
grant of service connection until March 1, 2005, the symptoms 
of the veteran's bilateral pes planus most nearly 
approximated the criteria for a noncompensable rating under 
DC 5276.  Under these circumstances, the Board must conclude 
that the criteria for the next higher, 10 percent, rating for 
pes planus have not been met for this period.  The 
preponderance of the evidence is against the claim for 
increase and the claim is denied.  38 U.S.C.A. § 5107(b); 
Fenderson v. West, 12 Vet. App. 119 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and a 
rating decision in January 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for bilateral foot disabilities 
is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


